Citation Nr: 0404465	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an extension beyond the delimiting date of 
June 2, 2003, of the basic 10-year period of eligibility for 
receiving educational assistance under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill).



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The veteran, who had active service from May 1973 to 
June 1993, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran has utilized educational assistance benefits 
under Chapters 30, 31, and 34 for an aggregate period in 
excess of 48 months.  

3.  The veteran's delimiting date for Chapter 30 educational 
assistance benefits was June 2, 2003.


CONCLUSION OF LAW

The veteran has no legal entitlement to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, beyond June 2, 2003. 38 U.S.C.A. §§ 3031, 3695, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  21.1032, 21.4020, 
21.7050, 21.7051 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

However, the Board will observe that the record on appeal 
does not reflect that the veteran was specifically notified 
of the provisions of the VCAA, including the evidence 
necessary to substantiate his claim and the division of 
responsibility between the VA and the veteran for obtaining 
evidence in connection with his current appeal.  In any 
event, the Board would observe that the RO did inform the 
veteran of what additional information was needed from him 
and what evidence the RO had already requested.  In addition, 
the Statement of the Case provided to the veteran notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reasons his claim was denied.  In this 
case, the relevant and probative evidence consists of 
evidence regarding the veteran's entitlement to educational 
assistance benefits.  That evidence is associated with the 
claims file, as are the veteran's service medical records and 
VA outpatient records.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2002) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this case and that the case is ready for appellate review.  


Background and Evidence

The Veteran Identification Data record shows that the veteran 
served on active duty from May 29, 1973 to June 1, 1993.  

In March 2002, the veteran requested an extension of his 
delimiting date for his period of eligibility for educational 
assistance benefits.  He related that he had a service-
connected disability and that as a result he was unable to 
complete the use of his full-time benefits.  The RO denied 
this request due to the veteran's failure to submit certain 
requested information at that time.

In April 2002, the veteran again indicated that he had a 
service-connected anxiety disorder, which he contended 
hindered his education process.  He also submitted medical 
records documenting his treatment for this disorder.  
However, the RO indicated that it was unable to make a 
determination at that time because the ending date was in the 
future.  Instead, the RO stated that it would review the case 
30 days before the ending date.

According to the certificate of eligibility, the veteran was 
entitled to benefits for an approved program of education or 
training under the Montgomery GI Bill (Chapter 30).  The 
letter indicated that, as of October 11, 2002, he had six 
months of full time benefits remaining.  He was also informed 
that the last date he could receive benefits was June 2, 
2003.  

 In January 2003, the veteran once again requested an 
extension stating that he would be able to receive his degree 
within the next seven months.  He also wished to extend his 
benefits in order to obtain his Masters degree in Technology 
Management.  

In a January 2003 determination, the RO denied the veteran's 
claim for an extension of benefits under the Montgomery GI 
Bill.  The decision noted that the veteran was only eligible 
for 24 months and 5 days of benefits under Chapter 30 and 
that his entitlement would be exhausted on April 17, 2003.

In his February 2003 Notice of Disagreement, the veteran 
stated that he had submitted medical records, which showed he 
was unable to use his education benefits within the allotted 
time period.  He requested that the time period be extended 
to at least December 2003 so that he could obtain his 
bachelors degree, if not longer so that he could also 
complete his Masters degree.

Both the Statement of the Case and an administrative decision 
indicated that the veteran had used 56 months and 4 days of 
educational assistance benefits under Chapters 30, 31, and 
34.  The veteran was also notified of the resulting 
overpayment in the amount of $8,932.94, which he was not 
required to repay because of the fact that he was not at 
fault in the creation of the overpayment.  These facts have 
not been disputed.  In fact, the veteran acknowledged in his 
March 2002 request that he was aware of the limitation of 
monthly benefits but nonetheless wanted additional time to 
complete his education.


Law and Analysis

The veteran seeks an extension of the delimiting date for his 
education benefits beyond June 2, 2003.  In this regard, the 
veteran contends that his service-connected anxiety disorder 
prevented him from utilizing his benefits in the allotted 
time period.

Applicable law provides that an individual entitled to 
educational assistance under Chapter 30, Title 38, United 
States Code may use his or her entitlement for a period of 
time that generally expires at the end of the 10-year period 
beginning on the date of such individual's last discharge or 
release from active duty.  38 U.S.C.A. § 3031 (West 2002); 38 
C.F.R. § 21.7050(a) (2003).  

VA shall grant an extension of the applicable delimiting 
period, as otherwise determined by 38 C.F.R. § 21.7050, 
provided: (1) The veteran applies for an extension within the 
time specified in 38 C.F.R. § 21.1032(c); and (2) The veteran 
was prevented from initiating or completing the chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  VA will not 
consider a veteran who is disabled for a period of 30 days or 
less as having been prevented from initiating or completing a 
chosen program, unless the evidence establishes that the 
veteran was prevented from enrolling or reenrolling in the 
chosen program or was forced to discontinue attendance, 
because of the short disability. See 38 C.F.R. § 21.7051(a) 
(2003).

VA must receive a claim for an extended period of eligibility 
provided by 38 C.F.R. § 21.7051 by the later of the following 
dates: (1) One year from the date on which the veteran's 
original period of eligibility ended; or (2) One year from 
the date on which the veteran's physical or mental disability 
no longer prevented him or her from beginning or resuming a 
chosen program of education.  38 C.F.R. § 21.1032(c) (2003).

At the outset, the Board notes that in the event that an 
eligible veteran exhausts all of his educational assistance 
benefits, the veteran would not be eligible for further 
educational assistance benefits under Chapter 30.  In this 
case, the record reflects that prior to his delimiting date 
the veteran utilized in full his VA educational benefits 
under VA law and regulations.  Pertinent VA law and 
regulations indicate that the aggregate period for which any 
person may receive educational assistance benefits under two 
or more programs may not exceed 48 months (or the part-time 
equivalent thereof). 38 U.S.C.A. § 3695(a) (West 2002); 38 
C.F.R. § 21.4020 (2003).  Under the law, a person is limited 
in the total amount of VA educational benefits they may 
receive under two or more programs.  Specifically, the 
aggregate period for which any person may receive assistance 
under 38 U.S.C. Chapters 30, 32, 34, 35 and 36 and the former 
Chapter 33 may not exceed 48 months (or the part-time 
equivalent).  38 U.S.C.A. § 3695(a)(4) (West 2002); 38 C.F.R. 
§ 21.4020 (a) (4) (2003).  Moreover, no person may receive 
assistance under Chapter 31 in combination with paragraph (a) 
of this section in excess of 48 months (or the part-time 
equivalent) unless VA determines that additional months of 
benefits under Chapter 31 are necessary to accomplish the 
purpose of the veteran's rehabilitation program.  38 C.F.R. § 
21.4020 (b) (2003).  The evidence of record shows that the 
veteran has actually received educational benefits under 
Chapters 30, 31, and 34 for an aggregate period of 56 months 
and 4 days, which is a fact the veteran has not disputed.  
Further, the evidence does not reflect that additional months 
of benefits under Chapter 31 are necessary to accomplish the 
purpose of the veteran's rehabilitation program.  In light of 
these circumstances, the Board finds that the veteran is not 
eligible for further educational assistance benefits, and 
therefore, cannot be granted an extension of his delimiting 
date.  Thus, any discussion regarding whether the veteran was 
prevented from completing his chosen program of education 
because of a physical or mental disability is effectively 
rendered moot.

While the Board understands and acknowledges that the veteran 
is interested in pursuing further educational opportunities, 
the Board must nevertheless apply the law as passed by the 
Congress.  That law specifies that the veteran is entitled to 
no more than 48 months of educational assistance benefits 
under the laws listed in 38 C.F.R. § 21.4020.  As the veteran 
may not use more than 48 months of educational assistance 
benefits, there is no legal basis for an award of any 
additional education benefits.  38 U.S.C.A. § 3695(a) (West 
2002); 38 C.F.R. § 21.4020 (2003).  Accordingly, the 
veteran's appeal must be denied.



ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond June 2, 2003, is 
denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



